355 S.W.3d 553 (2011)
David L. BALLINGER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73459.
Missouri Court of Appeals, Western District, Division One.
December 20, 2011.
Frederick Ernst, Kansas City, MO, for Appellant.
John Reeves, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
David L. Ballinger appeals the denial of his Rule 24.035 motion for post-conviction *554 relief without an evidentiary hearing. We affirm. Rule 84.16(b).